By the Court,

Cole, J.
We are satisfied from the testimony in this case, that the tax certificate was purchased for the benefit of Walker. He owned a one quarter interest in the property, and was of course liable to pay his share of the taxes upon it. The only objection taken to the certificate is, that the description of the property was not sufficient. Concede that this was so; does it furnish any reason why he should recover back from the county the money which he voluntarily paid to redeem the certificate ? It is not claimed that he has paid any more taxes than he ought to pay, or that he is liable to pay them again for this same year. Wherein, then, was lie injured by the property not being described fully and perfectly ? He might have disregarded the certificate, if he is right in saying that it was void for uncertainty. In that view it could do him no harm. But he saw fit to redeem the certificate, in other words, to pay the taxes he should pay. After this we think that he should not be permitted to come into court, and by an action in the nature of one for money had and received, recover back his taxes thus paid, because the description of the property was imperfect. We can see no merit in such a claim, and think it must be denied.
We think the judgment must be affirmed.